Citation Nr: 0706255	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-31 870	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied service 
connection for a back condition and denied service connection 
for a left ankle condition.

The Board notes that the April 11, 2006, RO decision 
increased the disability rating for the veteran's post-
traumatic stress disorder (PTSD) from 50 percent disabling to 
70 percent effective October 3, 2005.  The Board reminds the 
veteran that he or his accredited representative has one year 
from the date that the RO mailed this decision to the veteran 
to file a notice of disagreement (NOD) to appeal this 
decision.  38 C.F.R. § 20.302 (2006).


FINDINGS OF FACT

1.  Subsequent to the February 2004 RO decision and prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
all issues on appeal is requested.

2.  In December 2006, the veteran contacted the RO and 
reported that he did not wish to proceed with his appeal on 
the issues of entitlement to service connection for a back 
condition and entitlement to service connection for a left 
ankle condition.
  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

	




 Department of Veterans Affairs


